Citation Nr: 0001210	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  91-45 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatocellular 
carcinoma (liver cancer).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to 
October 1962, and from January 1965 to January 1967, 
including service in Vietnam.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1996 RO decision which denied service connection 
for liver cancer.  In a November 1997 decision, the Board, in 
pertinent part, denied the claim for service connection for 
liver cancer, holding that the claim was not well grounded.  
The veteran then appealed to the United States Court of 
Veterans Appeals (now called the United States Court of 
Appeals for Veterans Claims (Court)).  In a February 1999 
memorandum decision, the Court determined that the veteran's 
claim for direct service connection for liver cancer was well 
grounded, and remanded the claim for further action.

In its February 1999 memorandum decision, the Court affirmed 
the Board's November 1997 denial of the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
Thus such issue is not before the Board.

By a letter dated in February 1999, the veteran's 
representative submitted an application to reopen the 
previously denied claim for service connection for PTSD.  In 
a July 1999 decision, the RO denied service connection for 
PTSD.  A notice of disagreement was received from the veteran 
on this issue in July 1999, but a statement of the case has 
not been issued.  The veteran also submitted additional 
evidence on this issue in July and August 1999.  This Board 
refers this issue to the RO for appropriate action.  The RO 
should consider the additional evidence, determine whether 
new and material evidence has been presented sufficient to 
reopen the claim for service connection for PTSD, and, if the 
claim is reopened, determine whether service connection for 
PTSD is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  If the RO does not grant the 
benefit, a statement of the case should be issued, and the 
veteran should be given an opportunity to perfect an appeal 
by filing a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 1991). 

The only matter now before the Board is entitlement to 
service connection for liver cancer.


REMAND

The veteran claims service connection for liver cancer (on a 
direct, not a presumptive, basis) as a result of herbicide 
(e.g., Agent Orange) exposure during his service in Vietnam.  
In brief, the evidence shows that during his second period of 
Army service he was in Vietnam from January to October 1966; 
during that time he performed non-combat duties as a 
personnel and administrative specialist.  He was discharged 
from his last period of service in January 1967.  Post-
service medical records show that during a May 1989 VA Agent 
Orange examination, there were some abnormal laboratory 
findings concerning the liver.  In July 1989, the veteran was 
diagnosed with acute liver toxicity secondary to alcohol.  A 
January 1990 VA liver-spleen scan was abnormal and indicated 
a chronic parenchymal liver disease.  In March 1990, the 
veteran's family physician, G. Collier, M.D., stated that the 
veteran had "chronic abnormal liver enzyme studies which 
[are] indicative of his exposure to Dioxin."  In August 
1995, the veteran was admitted to a VA hospital with a 
massive gastrointestinal bleed; on discharge, he was 
diagnosed with alcohol dependence, possible carcinoma of the 
liver with metastases, possible alcoholic liver disease with 
good hepatic function, and diabetes mellitus.  That same day, 
he was transferred to another VA facility, where he was 
diagnosed with hepatocellular carcinoma.  In a November 1996 
clinical note, a VA psychiatrist, B. Abramson, D.O., stated 
that "liver cancer due to Agent Orange is service-connected 
according to VA."  In an April 1997 referral for physical 
therapy, Dr. Abramson indicated that the veteran "suffers 
from liver disease due to agent orange exposure."

The Court's February 1999 memorandum decision determined that 
the veteran's claim for direct service connection for liver 
cancer was well grounded in view of the statements of two 
doctors who opined that the liver cancer was related to Agent 
Orange exposure in service.  The Court noted that, at the 
stage of analyzing the claim to determine if it was well 
grounded, the worth of the doctors' statements should not 
have been weighed, and if their qualifications remained in 
doubt, the duty to assist in the well-grounded claim required 
a more qualified medical evaluation.  

Shortly after the February 1999 memorandum decision in the 
instant case, the Court entered a precedent panel decision in 
the case of McCarrt v. West, 12 Vet.App. 168 (1999), which 
involved another veteran who had claimed service connection 
for a disease alleged to be due to Agent Orange exposure in 
Vietnam.  In McCarrt, the Court noted that when a veteran 
claims service connection for a disease as due to Agent 
Orange, and the disease is not among those listed in the law 
for presumptive service connection based on Agent Orange 
exposure, for the claim to be well grounded there must be 
competent evidence of actual exposure to Agent Orange during 
Vietnam service (in addition to competent medical evidence of 
a current disability and competent medical evidence of 
linkage between the disability and the Agent Orange exposure 
in service).  That is, in such circumstances there is no 
presumption that the veteran was exposed to Agent Orange 
merely because he served in Vietnam.  In light of McCarrt, 
the veteran should be given an opportunity to submit any 
evidence that he was actually exposed to Agent Orange during 
his time in Vietnam.

In November 1999, the veteran's attorney submitted additional 
medical evidence.  The veteran has not waived initial RO 
consideration of such evidence, and thus the evidence must be 
referred to the RO for review and a supplemental statement of 
the case.  38 C.F.R. § 20.1304 (1999).

In light of the Court's memorandum decision, and the opinions 
of Drs. Collier and Abramson, the Board finds that additional 
evidence should be obtained, including any ongoing medical 
treatment records and a VA examination with an opinion as to 
whether the veteran's current liver cancer is related to his 
military service, including any in-service herbicide 
exposure.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999).




In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should give the veteran an 
opportunity to submit any independent 
evidence to support his allegation that 
he was actually exposed to Agent Orange 
(or other herbicides) during his service 
in Vietnam.

2.  The RO should ask the veteran whether 
he has received any VA or non-VA 
treatment for liver cancer since 1998.  
If he has, the RO should obtain copies of 
the related medical records (which are 
not already on file).

3.  Thereafter, the RO should have the 
veteran undergo a VA oncological 
examination to determine the etiology of 
his liver cancer.  The claims folder must 
be provided to and reviewed by the 
doctor.  The VA examiner should note the 
medical opinions of Drs. Collier and 
Abramson.  Based on examination findings, 
historical evidence, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the likelihood that current liver 
cancer was medically caused by the 
veteran's military service (including 
claimed Agent Orange/other herbicide 
exposure during service in Vietnam).

4.  Thereafter, the RO should review the 
claim for service connection for liver 
cancer.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



